Citation Nr: 1455915	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to March 28, 2012.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to May 1988 and October 1989 to September 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from August 4, 2010.

During the pendency of the appeal, the RO issued a rating decision in April 2012 and increased the evaluation to 70 percent effective from August 4, 2010.  The RO then issued another rating decision in April 2013 that increased the evaluation to 100 percent effective from March 28, 2012.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to an evaluation in excess of 70 percent for PTSD prior to March 28, 2012, has remained on appeal to the Board. 

The Virtual VA electronic claims file includes VA treatment records that were reviewed by the RO in a supplemental statement of the case (SSOC) and a November 2014 appellate brief.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained in the paper claims file.  The Veterans Benefits Management System paperless claims processing system does not contain any documents for this appeal.
 

FINDING OF FACT

Prior to March 28, 2012, the Veteran's PTSD was not productive of total social and occupational impairment.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD prior to March 28, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the claim for an increased evaluation, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

The Veteran was also afforded VA examination in December 2010 and March 2012 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history, his own reported history, a review of the claims file, and an examination.  The examiners described the Veteran's PTSD in detail sufficient to allow the Board to make a fully informed determination and addressed the relevant rating criteria.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2014).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently assigned a 70 percent prior to March 28, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list. The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a Veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).
 
The Veteran filed a petition to reopen a claim of service connection for PTSD in August 2010.  

In a September 2010 lay statement from the Veteran's spouse, she reported that the Veteran was abusive to her and her son.

A VA PTSD medication evaluation dated in September 2010 shows that the Veteran has had outbursts of violence, including wanting to hit a co-worker with a pipe and threatening his wife with knife.  The Veteran felt anxious, fidgety, and depressed.  A mental status examination showed a normal appearance (well groomed and well nourished), friendly and cooperative behavior, clear sensorium, no cognitive abnormalities, no suicidal or homicidal ideation, and normal speech.  The Veteran had organized, coherent, logical, and foal direct thought processes, and he denied paranoia, grandiosity, and hallucinations.  His mood was normal, as was his affective range, insight, and judgment.  A GAF score of 50 was assigned. 

Another medical record dated in September 2010 indicated that the Veteran had been married to his second wife for 15 years.  He had three grown children and two stepchildren.  He described their relationships as okay.  He reported having anger blackouts, sleep difficulties, and nightmares.  

The Veteran was afforded a VA examination in December 2010 during which he reported feeling anxious in crowds, jumpy, and hyper-alert.  He indicated that he was irritable and short-tempered, and he stated that he was violent with people when drinking alcohol (stopped drinking 8 months earlier) and had disrupted sleep.  The Veteran stated that he avoided family gatherings and crowds and had trouble feeling close to people, but noted that he had been married to his second wife for 14 years and had a good relationship with his stepdaughter.  His relationship with his stepson was not so good.  The Veteran indicated that he did not like to socialize much, but did go out with his wife to movies, and he fished and camped with her.  

On examination, the Veteran was clean and casually dressed.  His psychomotor activity and speech were unremarkable.  He had a cooperative attitude, normal affect, anxious mood, attention disturbance, and intact orientation.  The Veteran's thought process and content were unremarkable, and he did not have delusions or hallucinations.  He had judgment into outcome of behavior and insight that he had a problem.  There was no inappropriate behavior or obsessive/ritualistic behaviors.  The Veteran had three to four panic attacks per month, but there were no homicidal or suicidal thoughts.  His impulse control was poor, and his recent memory was moderately impaired, but his recent and immediate memory was normal.  

The December 2010 VA examiner noted that the Veteran was currently employed.  He had only missed two weeks during the past 12 month period due to VA appointments and drinking (before his sobriety).  He reported getting into fights with other employees and contractors, but he noted that had not gotten into trouble at work because he was a hard worker and generally a good employee.    The examiner assigned a GAF score of 55 during the past two years and specifically stated that the Veteran did not have total occupation and social impairment due to PTSD signs and symptoms.  

In a December 2010 rating decision, the RO granted service connection for PTSD and assigned the Veteran a 50 percent disability evaluation effective from August 4, 2010.  The Veteran appealed the assigned rating.  

In February 2012, the Veteran's employer provided a list of days he had taken off and the reasons for such leave.  An attached letter also noted that there were several incidents where he did not call in and did not report to work.  He noted that he was supportive of the Veteran's needs, but stated that it was becoming increasingly difficult to manage the Veteran's needs with the needs of the company.  It was also noted that the Veteran needed a valid drivers license for his employment.  The Veteran was warned that he would be terminated if he failed to show up for work without prior authorization.  

The Veteran was provided another a VA examination in March 2012 during which the examiner commented that the Veteran's PTSD had been worsening over time.  He was having increasingly more difficulty coping with day to day stressors and had been involved in significant road rage incidents.  He was concerned that he was at risk of losing his job.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He did not have total occupational and social impairment.

The Veteran reported to the examiner that he had a good marriage and enjoyed hunting and fishing.  He indicated that enjoyed spending time with his children and grandchildren.  He remained employed as a plumber with the same company for six years.  

The Veteran's symptoms included a depressed mood, anxiety, suspiciousness panic attacks more than once per week, near continuous panic or depression, chronic sleep impairment, flattened affect, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner opined that the Veteran's symptoms severely impact his quality of life, his social functioning, and his occupational functioning.  

In an April 2012 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent effective from August 4, 2010.  

In an October 2012 statement, the Veteran indicated that he submitted his two week notice at his current place of employment dye to his symptoms of PTSD.  He indicated that he was no longer able to remain employed in his position due to his PTSD symptoms and medications.  He stated that he missed numerous days of work and had road rage incidents.

The Veteran submitted an opinion from his VA treating physician dated in January 2013.  The physician stated that the Veteran had a longstanding history of symptoms, including an inability to concentrate or retain, moodiness, isolation, restlessness, sleep and anger problems, road rage, irritability, intrusive memories and nighmares, and anxiousness.  He described the Veteran's PTSD as severe and commented that his life is negatively impacted.  It was noted that he had worked as a plumber, but that his PTSD made it increasingly difficult for him to perform at work and interact with others.  His anger interfered with his driving and interacting with co-workers and customers, and he resigned in the fall of 2012.  Additionally, his social life was very strained due to his symptoms.  He had constant friction with his immediate family and was estranged from his extended family.  The physician further stated that the Veteran's PTSD and depression made it difficult to cope with the death of his mother the prior year, and as a result, the Veteran isolates himself from family and friends.  The examiner concluded that the Veteran's PTSD had worsened despite intensive treatment and stated that his condition had had a very negative impact on his vocational, family, and leisure functioning.  

In an April 2013 rating decision, the RO increased the Veteran's PTSD rating to 100 percent effective from March 28, 2012.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 70 percent for PTSD prior to March 28, 2012.

As noted above, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The aforementioned evidence does not demonstrate gross impairments in thought processes or communications or persistent delusions or hallucinations.  In fact, his speech has been consistently described as normal, and the Veteran denied having any delusions or hallucinations.  He also denied having any suicidal or homicidal ideation, and his orientation has been intact.  His appearance has also been normal, and it was noted that he was well groomed.  During the December 2010 VA examination, the Veteran's recent memory was only moderately impaired, and his recent and immediate memory were normal.  

As to social impairment, the Board notes that the Veteran tended to isolate himself and has experienced conflict with others.  However, he remained married to his second wife, and during the December 2010 VA examination, he stated that he had a good relationship with his stepdaughter.  Thus, while he clearly had significant social impairment, the fact that he maintained these relationships shows that he did not have total social impairment prior to March 28, 2012. 

Additionally, the Veteran has not been shown to have had total occupational impairment prior to March 28, 2012.  In fact, the evidence shows that the Veteran remained employed, albeit with difficulty, until October 2012.  

Moreover, the December 2010 and March 2012 VA examiners both indicated that the Veteran did not have total social and occupational impairment.

Overall, for the period prior to March 28, 2012, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria. Mauerhan, supra. 

The Board recognizes that the Veteran was assigned Global Assessment of Functioning (GAF) scores ranging from 50 to55 period to March 28, 2012.  A GAF score ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

While the Board has considered the degree of functioning as evidenced by this reported GAF score, it is but one factor for consideration in assigning a rating in this case.  As outlined above, when all of the evidence and findings contained therein are considered, the Board concludes that the Veteran has not been shown to have had total occupational and social impairment prior to March 28, 2012. Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met. Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 70 percent for PTSD prior to March 28, 2012.


Extraschedular Consideration 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's various complaints, including sleep impairment, anxiety, isolation, depression, lack of motivation, and irritability, are contemplated by the ratings already assigned. As such, it cannot be said that the available schedular evaluation for the disability is inadequate. Indeed, the evaluations contemplate the overall effect of all of his symptomatology on his occupational and social functioning during the time period on appeal.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to a rating in excess of 70 percent prior to March 28, 2012 is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


